FILED
                             NOT FOR PUBLICATION                             APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-50465

               Plaintiff - Appellee,              D.C. No. 2:06-cr-00773-JSL

  v.
                                                  MEMORANDUM *
GOAR ALIBALIAN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                      J. Spencer Letts, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Goar Alibalian appeals from the 72-month sentence imposed following her

guilty-plea conviction for health care fraud, in violation of 18 U.S.C. § 1347.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Alibalian contends that the appeal waiver in her plea agreement does not

preclude this appeal because her sentence violates the Ex Post Facto Clause, and is

thus illegal. This contention lacks merit. See United States v. Guzman-Bruno, 27

F.3d 420, 422-23 (9th Cir. 1994); United States v. Morales, 11 F.3d 915, 917-18

(9th Cir. 1993). We therefore enforce the valid appeal waiver. See United States v.

Cardenas, 405 F.3d 1046, 1048 (9th Cir. 2005); see also United States v. Bibler,

495 F.3d 621, 624 (9th Cir. 2007).

      AFFIRMED.




                                         2                                   08-50465